48 F.3d 1216NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James FURTICK, Plaintiff--Appellant,v.James GORDON, Director, Orangeburg County Jail;  BlakeTaylor, Jail and Prison Inspector, SCDC;  John Doe, Chairmanof Orangeburg County Council;  Gary A. Smoak, OrangeburgCounty Administrator;  Guard Dozier, Orangeburg County Jail;Guard Floyd, Orangeburg County Jail;  Guard Williams,Orangeburg County Jail;  Guard Heckle, Food ServiceSupervisor at Orangeburg County Jail;  Guard Snell,Orangeburg County Jail;  Guard Johnson, Chief CorrectionalSupervisor at the Orangeburg County Jail, Defendants--Appellees.
No. 94-6614.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995Decided:  March 3, 1995

James Furtick, Appellant Pro Se.  Leslie Arlen Cotter, Jr., Anne Macon Flynn, RICHARDSON, PLOWDEN, GRIER & HOWSER, Columbia, SC, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Furtick v. Gordon, No. CA-93-1503-5-OBC (D.S.C. May 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.